Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 December 22, 2014

The Court of Appeals hereby passes the following order:

A15D0183. JOHNNY BRETT GREGORY v. J. STEPHEN SCHUSTER,
    JUDGE.

      Johnny Brett Gregory, a prison inmate, seeks to vacate an order entered in a
civil action for damages. The order, which was entered on July 28, 2011, granted the
defendant’s motion to have UCC documents filed by Gregory removed from the
transaction registry. We lack jurisdiction.1
      An application for discretionary appeal must be filed within 30 days of the
entry of the order to be appealed. OCGA § 5-6-35 (d); Hill v. State, 204 Ga. App.
582 (420 SE2d 393) (1992). Gregory, however, filed his case more than three years
after the entry of the trial court’s order. For this reason, this application for
discretionary appeal is DISMISSED for lack of jurisdiction.
                                       Court of Appeals of the State of Georgia
                                                                            12/22/2014
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.




      1
        Gregory originally filed his case in the Supreme Court, which ordered that the
case be re-docketed as a discretionary application and transferred to this Court. Even
utilizing the date provided on the proof of service supplied by Gregory, October 2,
2014, his appeal is nonetheless untimely.